
	

115 SRES 545 ATS: Honoring the memory of the victims of the terrorist attack on the Pulse Orlando nightclub on June 12, 2016.
U.S. Senate
2018-06-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. RES. 545
		IN THE SENATE OF THE UNITED STATES
		
			June 12, 2018
			Mr. Nelson (for himself, Mr. Rubio, Ms. Cortez Masto, Mr. Cornyn, Mr. Murphy, Mrs. Ernst, Mr. Markey, Ms. Baldwin, Mr. Whitehouse, Mr. Carper, Mrs. Feinstein, Ms. Warren, Ms. Hirono, Mr. Durbin, Ms. Hassan, Mr. Coons, Mr. Brown, Mr. Kaine, Mr. Casey, Mr. Menendez, Mr. Blumenthal, Mr. Van Hollen, Ms. Smith, Mr. Peters, Ms. Duckworth, Mr. Merkley, Mr. Inhofe, Mr. Heller, Ms. Klobuchar, Mr. Toomey, Mr. Schatz, Ms. Collins, and Mr. Cardin) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Honoring the memory of the victims of the terrorist attack on the Pulse Orlando nightclub on June
			 12, 2016.
	
	
 Whereas, in the early hours of Sunday, June 12, 2016, a 29-year-old man from Ft. Pierce, Florida, killed 49 and wounded 53 innocent people in a horrific terrorist attack on Pulse Orlando, a lesbian, gay, bisexual, and transgender nightclub, during Latin night;
 Whereas the gunman, who was investigated in 2013–2014 by the Federal Bureau of Investigation (in this preamble referred to as the FBI) for possible connections to terrorism, pledged his allegiance to the leader of the Islamic State of Iraq and the Levant (in this preamble referred to as ISIL);
 Whereas then-President Obama called the attack an act of both terror and hate as well as an attack on all of the people of the United States and the fundamental values of equality and dignity;
 Whereas the attack was, at the time, the deadliest mass shooting in the modern history of the United States and is the worst terrorist attack on United States soil since September 11, 2001;
 Whereas the law enforcement professionals of the city of Orlando and Orange County, Florida, the Florida Department of Law Enforcement, the FBI, and the Bureau of Alcohol, Tobacco, Firearms, and Explosives, and other emergency and health care professionals responded to the attack bravely and admirably and in a coordinated manner, saving many lives;
 Whereas following the attack, hundreds of people stood in long lines to donate blood for those injured in the attack, and the people of Orlando, the State of Florida, and the United States expressed overwhelming support for the victims, their families, and their loved ones regardless of race, ethnicity, religion, sex, or sexual orientation;
 Whereas local organizations and caregivers came together with the Federal, State, and local government to support the victims and help the community heal;
 Whereas the community of Orlando and communities across the State of Florida and the United States, in the spirit of unity and respect, continue to support the victims, their families, their loved ones, and all those affected by the attack, as well as the brave men and women of Federal, State, and local law enforcement and other emergency and health care professionals for their dedicated service to their communities;
 Whereas Tuesday, June 12, 2018, marks 2 years since the attack; and Whereas the threat of terrorist attacks against the United States and its allies persists, including the threat posed by homegrown terrorists inspired by foreign terrorist organizations like ISIL: Now, therefore, be it
		
	
 That the Senate— (1)commemorates the victims killed in the horrific terrorist attack on the Pulse Orlando nightclub on June 12, 2016, and offers heartfelt condolences and deepest sympathies for their families, loved ones, and friends;
 (2)honors the survivors of the attack and pledges continued support for their recovery; (3)recognizes the unity, compassion, and resilience of the Orlando community after the attack;
 (4)applauds the dedication and bravery of Federal, State, and local law enforcement and counterterrorism officials for their efforts to respond to the attack, prevent future attacks, and secure communities;
 (5)stands together with all people of the United States, regardless of race, ethnicity, religion, sex, or sexual orientation, in the face of terror and hate; and
 (6)reaffirms the commitment of the United States and its allies to defeat the Islamic State of Iraq and the Levant and other terrorist groups at home and abroad and to address the threat posed by homegrown terrorism.
			
